Citation Nr: 0905256	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension, to include as secondary 
to diabetes mellitus.  In July 2005, the Veteran testified 
before the Board at a hearing that was held via 
videoconference from the RO.  In November 2005, the Board 
remanded the claim for additional development.

In October 2005, the Board granted the Veteran's motion to 
advance this claim on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's hypertension first manifested many years after 
his separation from service and is not related to his service 
or to any aspect thereof, including his service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or 
the result of, or aggravated by, his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
cardiovascular-renal disease, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that his hypertension developed as a 
result of the service-connected diabetes mellitus with which 
he was formally diagnosed in 1987.  

The Veteran's service medical records are negative for any 
findings of elevated blood pressure or diagnosis of 
hypertension.  The Board thus finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The initial diagnosis 
of hypertension is not of record.  On VA examination in 
August 2002, however, the Veteran stated that he was 
initially diagnosed with hypertension in 1987, at about the 
same time he was diagnosed with diabetes mellitus.  The first 
clinical evidence of record demonstrating a diagnosis of 
hypertension is dated in March 1999.  The Veteran at that 
time was hospitalized for treatment of an exacerbation of 
congestive heart failure and hypertension.  

Treatment records dated from March 1999 to August 2004 show 
continued monitoring of the Veteran's hypertension.  Those 
records do not show any evidence of microalbuminaria, or any 
other indicators of diabetic renal disease.  At no time did 
any treating physician relate the Veteran's hypertension to 
his period of active service, including to his service-
connected diabetes mellitus.

On VA examination for hypertension in April 2008, the Veteran 
stated that he initially received VA treatment for 
hypertension in 1993.  At the time of the examination, he had 
blood pressure readings of 194/86, 198/92, and 174/76.  The 
examiner determined that the Veteran's hypertension was not 
caused by his diabetes mellitus because it was diagnosed at 
approximately the same time as he was diagnosed with diabetes 
mellitus.  In contrast, the Veteran's coronary artery 
disease, congestive heart failure, and angina were as likely 
as not caused by his diabetes mellitus, as it was well known 
that diabetes was a major risk factor in the development of 
cardiovascular heart disease.  In addition, his hypertension 
was not aggravated by the diabetes mellitus because there was 
no evidence of diabetic renal damage.   

In July 2008, the examiner clarified his April 2008 opinion, 
noting that while it was technically possible for diabetes 
mellitus to aggravate hypertension, such was not possible in 
the Veteran's case, as there was no evidence of micro or 
macrovascular changes associated with the diabetes mellitus.  
Specifically, there was no evidence of diabetic renal damage, 
such as diabetic nephropathy, which it was generally 
considered in the medical community as required for a finding 
of aggravation.  

The evidence reflects that the Veteran was initially 
diagnosed with hypertension in approximately 1987, 
approximately 20 years after his separation from service.  As 
there is no evidence of hypertension dated within one year of 
his separation from service, the Veteran is not entitled to 
service connection for hypertension on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of the condition, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Nor is service connection on a secondary basis 
warranted, as the April 2008 VA examiner specifically 
determined that there was no relationship between the 
Veteran's hypertension and his service-connected diabetes 
mellitus, including by way of aggravation, as there was no 
evidence of diabetic renal disease.  There is no competent 
contrary opinion of record.  Accordingly, the Board finds 
that service connection for hypertension is not warranted.

The Board has considered the Veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected diabetes mellitus.  To the 
extent that the veteran ascribes his current disorder to a 
service-connected disability, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the Veteran's 
claim for service connection for hypertension, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and October 
2008; a rating decision in November 2002; and a statement of 
the case in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  In September 2006, 
January 2007, September 2007, and February 2008, VA requested 
from the Social Security Administration the records upon 
which the decision granting the Veteran disability benefits 
was based.  No response, however, was received from the 
Social Security Administration, despite the numerous 
requests.  Given the numerous requests and the lack of 
response, the Board concludes that remanding for an 
additional request for records from the Social Security 
Administration would be futile.  38 U.S.C.A. § 5103A(b).  
Despite the unavailability of these records, the Board finds 
that the outcome would not be manifestly changed, given the 
recent July 2008 evidence showing no clinical findings 
associated with aggravation of the hypertension by the 
diabetes mellitus.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained multiple medical examinations in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


